Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections
Most of the previous claim objections are withdrawn.
However, certain claim objections were not addressed and are maintained in the following Detailed Action.
Furthermore, new claim objections are raised to certain claims as discussed below in the following Detailed Action.

35 U.S.C. 112 Rejection
The 35 U.S.C. 112 Rejection is withdrawn.

35 U.S.C. 101 Rejection
The 35 U.S.C. 101 Rejection is withdrawn.

35 U.S.C. 103 Rejection
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive.
s 1 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al. (U.S. Patent Application Publication 2006/0239525 A1, hereinafter “Katayama”) in view of Sassi (U.S. Patent Application Publication 2014/0219572 A1).
For independent claims 1 and 14, Applicants argue the references fail to disclose associating to the at least one mask an object distance between the object and the specified viewpoint. Examiner respectfully disagrees.
In particular, Katayama discloses a mask is extracted from the digital photographic image where the mask represents an object such as the user’s hands for determining a foreground object having a specified position in the 3D real space in accordance with the user’s interaction with the 3D real space (page 3/par. 41). Katayama explains the mask is generated with depth information as an object distance between the object such as the user’s hands and the digital camera mounted on the user’s (HMD) as the specified view point (page 2/par. 34, page 3/par. 41 and page 6/par. 96) so that the depth as the object distance is associated with the mask.
Katayama further explains the depth information associated with the mask is used to appropriately position CG content with respect to the three-dimensional coordinates of extracted objects within a physical space for presenting mixed reality (page 4/par. 65; page 7/par. 107 and page 8/par. 124).
Therefore, the combination of Katayama of Sassi discloses the limitations of claims 1 and 14.
For the remaining claims, Applicants argue for their allowance based on their dependence and similarities to claims 1 and 14. It follows the remaining claims are rejected for the reasons discussed above and in the following Detailed Action.

DETAILED ACTION
Claim Objections
Claims 3, 14 and 15 are objected to because of the following informalities:

For claim 3, Examiner believes this claim should be amended in the following manner:
The method of claim 1, wherein obtaining the orientation of the at least one digital photographic image relative to the specified viewpoint comprises: 
retrieving geographical coordinates of at least one fixed element from a database; 
identifying the at least one fixed element in the at least one digital photographic image; 
generating a synthetic representation of the at least one fixed element; 
superimposing the synthetic representation on the at least one digital photographic image at a position depending on the geographical coordinates of said at least one fixed element, and geographical coordinates of the specified view point; and
modifying the position and/or the orientation of the at least one digital photographic image, and performing a comparison of respective positions of the at least one fixed element and the synthetic representation of the at least one fixed element in the at least one digital photographic image, until an output of the comparison defines that a stop criterion is met.


A device comprising digital circuitry and non-transitory storage media storing computer code instructions for execution by the [[digit]] digital circuity that is configured to: 
obtain at least one digital photographic image of a view of a three-dimensional (3D) real space; 
obtain a position and an orientation of the at least one digital photographic image relative to a specified viewpoint; 
extract from the at least one digital photographic image at least one mask representing at least one object having a specified position in the 3D real space in the at least one digital photographic image; 
associate to the at least one mask an object distance between the specified viewpoint and the at least one object; 
associate to the at least one digital photographic image a distance higher than the object distance; and
create a digital simulation scene comprising the at least one digital photographic image and the at least one mask.

For claim 15, Examiner believes this claim should be amended in the following manner:
A computer program product stored on a non-transitory computer storage medium and comprising computer code instructions, wherein the computer code .

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al. (U.S. Patent Application Publication 2006/0239525 A1, hereinafter “Katayama”) in view of Sassi (U.S. Patent Application Publication 2014/0219572 A1).

For claim 1, Katayama discloses a method (page 1/par. 1) comprising: obtaining at least one digital photographic image of a view of a three-dimensional (3D) real space (disclosing a digital camera to obtain a digital photographic image of a view of a 3D real space (page 2/par. 34 and page 8/par. 119)); obtaining a position and an orientation of the at least one digital photographic image relative to a specified viewpoint (disclosing the acquisition of a position and orientation of the digital photographic image and the digital camera with respect to a user’s view of the 3D real space in operating a head mounted display device (HMD) as a specified viewpoint (page 4/par. 65 and page 6/par. 96)); extracting from the at least one digital photographic image at least one mask representing at least one object having a specified position in the 3D real space in the at least one digital photographic image (disclosing a mask is extracted from the digital photographic image where the mask represents an object such as the user’s hands for determining a foreground object having a specified position in the 3D real space in accordance with the user’s interaction with the 3D real space (page 3/par. 41)); associating to the at least one mask an object distance between the at least one object and the specified viewpoint (disclosing the mask is generated with depth information as an object distance between the object such as the user’s hands and the digital camera mounted on the user’s (HMD) as the specified view point (page 2/par. 34, page 3/par. 41 and page 6/par. 96)); creating a digital simulation scene comprising the at least one digital photographic image and the at least one mask (disclosing the digital photographic image and the mask are used to create and display a scene with computer generated (CG) virtual content as a digital simulation of mixed reality (page 7/par. 117 and page 8/par. 124)).
Katayama does not disclose associating to a digital photographic image a distance higher than an object distance.
However, these limitations are well-known in the art as disclosed in Sassi.
Sassi similarly discloses a system and method for processing a digital photographic image captured from a digital camera (page 1/par. 2 and page 5/par. 60). Sassi likewise discloses determining depth information as distance between the digital camera and objects within the captured digital photographic image (page 2/par. 34). Sassi explains foreground objects are extracted from the digital photographic image at a distance and depth that is less than a predetermined distance (page 3/par. 38). Sassi further explains background objects are identified within the digital photographic image at a distance and depth that is greater than the predetermined distance and accordingly have a higher distance and depth than the distance and depth to the extracted foreground objects (page 3/par. 38). It follows Katayama may be accordingly modified with the teachings of Sassi to associate background objects within its digital photographic image a distance higher than its object distance to its extracted foreground object.


For claim 14, Katayama as modified by Sassi discloses a device comprising digital circuitry (Katayama discloses a device with digital components for performing the functions of the device (Fig. 1; page 2/par. 32-34); Sassi similarly discloses a system and method for processing a digital photographic image captured from a digital camera (page 1/par. 2 and page 5/par. 60) and explains it is known for a device to be implemented with circuits (page 7/par. 82); and it follows Katayama may be accordingly modified with the teachings of Sassi to implement digital circuits for its device) and non-transitory storage media storing computer code instructions for execution by the digit circuitry (Katayama discloses memory as a storage medium for storing a program and computer code instructions for execution by a computer to perform functions of the computer (pages 8-9/par. 126-128); Sassi similarly discloses a system and method for processing a digital photographic image captured from a digital camera (page 1/par. 2 and page 5/par. 60) and explains it is known for a device to be implemented with circuits (page 7/par. 82); and it follows Katayama may be accordingly modified with the teachings of Sassi to implement digital circuits for its device for execution of its computer code instructions) that is configured to perform the method of claim 1 (see above as to claim 1). 

For claim 15, Katayama as modified by Sassi discloses a computer program product stored on a non-transitory storage medium, wherein the computer code instructions when executed by one or more processors (Katayama discloses memory as a storage medium for storing a program and computer code instructions for execution by a processor of a computer to perform functions of the computer (pages 8-9/par. 126-128)) are configured to perform the method of claim 1 (see above as to claim 1).  

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama in view of Sassi further in view of Varanasi (U.S. Patent Application Publication 2009/0040370 A1).

For claim 2, depending on claim 1, Katayama as modified by Sassi does not disclose retrieving geographical coordinates of at least one fixed element from a database; detecting at least one position of the at least one fixed element in a digital photographic image; detecting an orientation of the digital photographic image 
However, these limitations are well-known in the art as disclosed in Varanasi.
Varanasi similarly discloses a system and method for processing a digital photographic image captured from a digital camera (page 1/par. 10-11). Varanasi discloses retrieving geographic element data such as geographical coordinates for a geographic element as a fixed element from a database (page 2/par. 24, page 4/par. 41-42 and page 5/par. 50). Varanasi discloses detecting a position of the geographic element in the digital photographic image so that the geographic element data may maintain a positional relationship with the geographic element within the image data (page 5/par. 50-51). Varanasi discloses determining an orientation of the digital camera and the digital photographic image according to the geographical coordinates for the geographic element, geographic coordinate of a device position as a specified view point for a user viewing a real space captured by the digital camera, and the position of the geographic element within the digital photographic image (page 4/par. 41-42 and page 5/par. 50-51). It follows Katayama and Sassi may be accordingly modified with the teachings of Varanasi to use a geographic element in determining its orientation of its digital photographic image.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Katayama and Sassi with the teachings of Varanasi. Varanasi is analogous art in dealing with a system and method for processing a digital photographic image captured from a digital camera (page 1/par. 10-11). Varanasi discloses its use of .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama in view of Sassi further in view of Li et al. (U.S. Patent Application Publication 2018/0107874 A1, hereinafter “Li”) and Caminiti et al. (U.S. Patent Application Publication 2003/0218994 A1, hereinafter “Caminiti”).

For claim 4, depending on claim 1, Katayama as modified by Sassi does not disclose obtaining at least one aerial or satellite digital photographic image of a real space comprising detected objects; detecting positions of the detected objects in the real space in the aerial or satellite digital photographic image; calculating an object distance according to the positions of the detected objects in the aerial or satellite digital photographic image.
However, these limitations are well-known in the art as disclosed in Li.
Li similarly discloses a system and method for processing a digital photographic image captured from a camera (page 1/par. 6, page 2/par. 16 and page 4/par. 27-28). Li discloses acquiring an aerial digital photographic image of a real space and detecting 
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Katayama and Sassi with the teachings of Li. Li is analogous art in dealing with a system and method for processing a digital photographic image captured from a camera (page 1/par. 6, page 2/par. 16 and page 4/par. 27-28). Li discloses its use of aerial digital photographic images is advantageous in appropriately classifying and detecting different objects within areas of interest (page 1/par. 6 and page 4/par. 27-28). Consequently, a PHOSITA would incorporate the teachings of Li into Katayama and Sassi for appropriately classifying and detecting different objects within areas of interest. 
Katayama as modified by Sassi and Li does not disclose calculating a resolution of an aerial or satellite digital photographic image.
However, these limitations are well-known in the art as disclosed in Caminiti.
Caminiti similarly discloses a system and method for processing a digital aerial photographic image (page 2/par. 20 and page 8/par. 86). Caminiti discloses determining a resolution in a digital aerial photographic image for determining a distance between 
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Katayama, Sassi and Li with the teachings of Caminiti. Caminiti is analogous art in dealing with a system and method for processing a digital photographic image (page 2/par. 20 and page 8/par. 86). Caminiti discloses its calculation of a resolution for an aerial digital photographic image is advantageous in appropriately calculating a distance between nodes as objects within the digital aerial photographic image (page 2/par. 23 and page 6/par. 68). Consequently, a PHOSITA would incorporate the teachings of Caminiti into Katayama, Sassi and Li for appropriately calculating a distance between nodes as objects within the digital aerial photographic image. Therefore, claim 4 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama in view of Sassi further in view of Sadi et al. (U.S. Patent Application Publication 2016/0086379 A1, hereinafter “Sadi”).

For claim 5, depending on claim 1, Katayama as modified by Sassi does not discloses obtaining a plurality of digital photographic images forming a panorama.

Sadi similarly discloses a system and method for processing a digital photographic image captured from a camera (page 2/par. 47). Sadi explains its system captures a plurality of digital photographic images to form a 360 degree panorama (pages 8-9/par. 86). It follows Katayama and Sassi may be accordingly modified with the teachings of Sadi to obtain a plurality of digital photographic images of its view of its 3D real space to form a panorama around its specified viewpoint.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Katayama and Sassi with the teachings of Sadi. Sadi is analogous art in dealing with a system and method for processing a digital photographic image captured from a camera (page 2/par. 47). Sadi discloses its use of a panorama is advantageous in generating an immersive 3D environment and scene to a user (page 21/par. 157). Consequently, a PHOSITA would incorporate the teachings of Sadi into Katayama and Sassi for generating an immersive 3D environment and scene to a user. Therefore, claim 5 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 6, depending on claim 5, Katayama as modified by Sassi and Sadi discloses wherein said panorama is a 360 degree panorama (Sadi similarly discloses a system and method for processing a digital photographic image captured from a camera (page 2/par. 47) and explains its system captures a plurality of digital photographic images to form a 360 degree panorama (pages 8-9/par. 86); and it follows Katayama and Sassi may be accordingly modified with the teachings of Sadi to obtain a plurality of digital photographic images of its view to form a panorama around its specified view point).

Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama in view of Sassi further in view of Kraver (U.S. Patent Application Publication 2016/0217615 A1).

For claim 7, depending on claim 1, Katayama as modified by Sassi does not disclose obtaining timed series of digital photographic images; detecting an object having a specified position and a changing appearance over the timed series of digital photographic images; extracting from each digital photographic image of the timed series timed masks representing the object in each digital photographic image of the timed series.
However, these limitations are well-known in the art as disclosed Kraver.
Kraver similarly discloses a system and method for processing a digital photographic image captured from a digital camera (page 4/par. 39 and page 6/par. 60). Kraver discloses its system acquires multiple frames as a timed series of digital photographic images for detecting an object having a specified position and a changing appearance in accordance with detected movement over the multiple frames (page 15/par. 133). Kraver explains a mask is extracted for the detected object for each of the frames to acquired timed masks representing the detected object over the multiple frames (page 15/par. 133). It follows Katayama and Sassi may be accordingly modified with the teachings of Kraver to obtain multiple frames of its view of its 3D real space to 
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Katayama and Sassi with the teachings of Kraver. Kraver is analogous art in dealing with a system and method for processing a digital photographic image captured from a digital camera (page 4/par. 39 and page 6/par. 60). Kraver discloses its use of frames is advantageous in facilitating the generation of timed masks for an object corresponding to movement of the object over the frames to appropriately present an augmented environment and scene (page 4/par. 39 and page 15/par. 133). Consequently, a PHOSITA would incorporate the teachings of Kraver into Katayama and Sassi for facilitating the generation of timed masks for an object corresponding to movement of the object over the frames to appropriately present an augmented environment and scene. Therefore, claim 7 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 11, depending on claim 1, Katayama as modified by Sassi and Kraver comprising: obtaining a plurality of digital photographic images of the view of the 3D real space, for each of the plurality of digital photographic images: obtaining a descriptor of a viewing condition; extracting a corresponding mask representing the at least one object; and associating the descriptor to the corresponding mask representing the at least one object (Kraver similarly discloses a system and method for processing a digital photographic image captured from a digital camera (page 4/par. 39 and page 6/par. 60); Kraver discloses its system acquires multiple frames as a timed series of digital photographic images for detecting an object having a specified position and a changing appearance in accordance with detected movement over the multiple frames (page 15/par. 133); Kraver discloses determining a value as a descriptor of a viewing condition (page 15/par. 133); Kraver explains a mask is extracted for the detected object for each of the frames to acquired timed masks representing the detected object over the multiple frames and assigning the value of the viewing condition to the timed masks (page 15/par. 133); and it follows Katayama and Sassi may be accordingly modified with the teachings of Kraver to obtain multiple frames of its view of its 3D real space to acquire time masks representing its extracted object and corresponding movement over the multiple frames).

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama in view of Sassi further in view of Kraver further in view of Raghoebardajal et al. (U.S. Patent Application Publication 2012/0262485 A1, hereinafter “Raghoebardajal”).

For claim 8, depending on claim 7, Katayama as modified by Sassi and Kraver does not specifically disclose forming an animated mask.
However, these limitations are well-known in the art as disclosed in Raghoebardajal.
Raghoebardajal similarly discloses a system and method for processing a digital photographic image captured from a digital camera (page 2/par. 33 and 40). Raghoebardajal likewise discloses extraction of timed masks over multiple frames of 
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Katayama, Sassi and Kraver with the teachings of Raghoebardajal. Raghoebardajal is analogous art in dealing with a system and method for processing a digital photographic image captured from a digital camera (page 2/par. 33 and 40). Raghoebardajal discloses its use of an animated mask is advantageous in facilitating the presentation of a corresponding animated graphical element in rendering augmented reality (pages 9-10/par. 160-161). Consequently, a PHOSITA would incorporate the teachings of Raghoebardajal into Katayama, Sassi and Kraver for facilitating the presentation of a corresponding animated graphical element in rendering augmented reality. Therefore, claim 8 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 9, depending on claim 7, Katayama as modified by Sassi, Kraver and Raghoebardajal discloses comprising: creating an animated 3D object based on the timed masks; and associating to the animated 3D object a distance between the specified viewpoint and the at least one object (Kraver similarly discloses a system and method for processing a digital photographic image captured from a digital camera (page 4/par. 39 and page 6/par. 60); Kraver discloses its system acquires multiple frames as a timed series of digital photographic images for detecting an object having a specified position and a changing appearance in accordance with detected movement over the multiple frames (page 15/par. 133) and explains a mask is extracted for the detected object for each of the frames to acquired timed masks representing the detected object over the multiple frames (page 15/par. 133) and it follows Katayama and Sassi may be accordingly modified with the teachings of Kraver to obtain multiple frames of its view of its 3D real space to acquire time masks representing its extracted object and corresponding movement over the multiple frames; Raghoebardajal similarly discloses a system and method for processing a digital photographic image captured from a digital camera (page 2/par. 33 and 40); Raghoebardajal likewise discloses extraction of timed masks over multiple frames of captured video images in accordance with detected motion (page 4/par. 71) and explains the masks may be animated as an animated mask to present an animated graphical element (pages 9-10/par. 160-161) as an animated 3D object (page 10/par. 163-164); and it follows Katayama, Sassi and Kraver may be accordingly modified with the teachings of Raghoebardajal to form an animated mask of its object using its timed masks to generate an animated 3D object at a distance between its specified view point and its object).

For claim 10, depending on claim 9, Katayama as modified by Sassi, Kraver and Raghoebardajal discloses retrieving a 3D prototype of the animated 3D object, a layout of said 3D prototype being defined by one or more parameters (Raghoebardajal similarly discloses a system and method for processing a digital photographic image captured from a digital camera (page 2/par. 33 and 40) and discloses retrieving a stored 3D model as a 3D prototype for the animated 3D object with its layout being defined by one or more parameters of a mapping (page 10/par. 163-164); and it follows Katayama, Sassi and Kraver may be accordingly modified with the teachings of Raghoebardajal to form an animated mask of its object using its timed masks to generate an animated 3D object at a distance between its specified view point and its object); identifying values of said one or more parameters from the timed masks (Kraver similarly discloses a system and method for processing a digital photographic image captured from a digital camera (page 4/par. 39 and page 6/par. 60); Kraver discloses its system acquires multiple frames as a timed series of digital photographic images for detecting an object having a specified position and a changing appearance in accordance with detected movement over the multiple frames (page 15/par. 133) and explains a mask is extracted for the detected object for each of the frames to acquired timed masks representing the detected object over the multiple frames (page 15/par. 133) and it follows Katayama and Sassi may be accordingly modified with the teachings of Kraver to obtain multiple frames of its view of its 3D real space to acquire time masks representing its extracted object and corresponding movement over the multiple frames; Raghoebardajal similarly discloses a system and method for processing a digital photographic image captured from a digital camera (page 2/par. 33 and 40); Raghoebardajal likewise discloses extraction of timed masks over multiple frames of captured video images in accordance with detected motion (page 4/par. 71) and explains the masks may be animated as an animated mask to present an animated graphical element (pages 9-10/par. 160-161) as an animated 3D object (page 10/par. 163-164); Raghoebardajal discloses its masks identify the one or more parameters of the mapping to define the layout of the 3D animated object for rendering into an augmented reality scene (page 9/par. 157-158 and page 10/par. 161-164) and it follows Katayama, Sassi and Kraver may be accordingly modified with the teachings of Raghoebardajal to form an animated mask of its object using its timed masks to generate an animated 3D object at a distance between its specified view point and its object); and adding to the digital simulation scene an instance of said animated 3D object as an application of the values of said one or more parameters to said 3D prototype (Raghoebardajal similarly discloses a system and method for processing a digital photographic image captured from a digital camera (page 2/par. 33 and 40) and discloses the one or more parameters of the mapping is applied to the stored 3D model to generate a new 3D model as an instance of the animated 3D object for rendering the augmented reality scene (page 10/par. 163-164); and it follows Katayama, Sassi and Kraver may be accordingly modified with the teachings of Raghoebardajal to form an animated mask of its object using its timed masks to generate an animated 3D object for its mixed reality scene).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katayama in view of Sassi further in view of Balci et al., Sun Position Estimation and Tracking for Virtual Object Placement in Time-Lapse Videos, Signal, Image and Video Processing, Vol. 11, No. 5, November 2016, pages 817-824 (hereinafter “Balci”) (made of record of the IDS submitted 9/06/2020) and Knorr et al. (U.S. Patent Application Publication 2015/0279113 A1, hereinafter “Knorr”).


However, these limitations are well-known in the art as disclosed in Balci.
Balci similarly discloses a system and method for processing a photographic image captured from a camera (page 818/Section 2). Balci discloses determining a position of a light source representing the Sun based on shadows in captured images of video (page 820/Section 4). Balci explains the Sun’s position is used to add illumination of a light source corresponding to the Sun’s position to virtual objects of an augmented reality scene (pages 823-824/Section 6). It follows Katayama and Sassi may be accordingly modified with the teachings of Balci determine a position of the Sun in its digital photographic image for adding illumination of the Sun to its mixed reality scene.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Katayama and Sassi with the teachings of Balci. Balci is analogous art in dealing with a system and method for processing a photographic image captured from a camera (page 818/Section 2). Balci discloses its determination of a position of the Sun is advantageous in appropriately adding illumination of the Sun to an augmented reality scene (pages 823-824/Section 6). Consequently, a PHOSITA would incorporate the teachings of Balci into Katayama and Sassi for appropriately adding illumination of the Sun to an augmented reality scene. 
Katayama as modified by Sassi and Balci does not disclose determining a light source color of a light source based on shadows in a digital photographic image.

Knorr similarly discloses a system and method for processing a digital photographic image captured from a digital camera (page 1/par. 10 and page 17/par. 276). Knorr discloses determining a color of a light source based on an analysis of shadows in a captured digital photographic image so that illumination of the determined light source is applied to an augmented reality scene (page 2/par. 31 and page 13/par. 179). 
It follows Katayama, Sassi and Balci may be accordingly modified with the teachings of Knorr determine a color of the Sun in its digital photographic image adding illumination of the Sun to its mixed reality scene.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Katayama, Sassi and Balci with the teachings of Knorr. Knorr is analogous art in dealing with a system and method for processing a digital photographic image captured from a digital camera page 1/par. 10 and page 17/par. 276). Knorr discloses its determination of a light source color is advantageous in appropriately applying an illumination of the determined light source to an augmented reality scene (page 2/par. 31 and page 13/par. 179). Consequently, a PHOSITA would incorporate the teachings of Knorr into Katayama, Sassi and Balci for appropriately applying an illumination of the determined light source to an augmented reality scene. Therefore, claim 12 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to address any objections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES TSENG/           Primary Examiner, Art Unit 2613